PER CURIAM.
The plaintiff brought suit against the defendant to recover statutory penalties for certain violations of section 762 of the Greater New York Charter (Laws 1897, p. 263, c. 378), in that he caused or permitted people to stand in the aisles of his theater during a public performance, and neglected or refused to remove them when informed that they were there. It is unnecessary to decide whether the parts of the theater where people were alleged, and it was testified, to be standing, were aisles or not, in view of the contradictory character of the testimony given by the numerous witnesses called by either side as to the fact that they were there and standing without being removed, and the determination of the trial justice thereon. The judgment in favor of the defendant must therefore be affirmed, with costs.